Citation Nr: 0517637	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for PTSD. In March 
2002, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2003, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) later that month.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On his January 2003 VA Form 9, the veteran checked a box 
indicating that he desired a hearing before a Member of the 
Board (Veterans Law Judge) at the RO (travel board hearing).  
In a June 2004 statement, the veteran's representative 
reiterated that the veteran sought a travel board hearing.  
While the Board notes that, in May 2004, the veteran's spouse 
requested a videoconference hearing (and that neither she nor 
the veteran reported to the videoconference hearing was 
scheduled for May 2005), there is no evidence that the 
veteran's spouse is been authorized to act on his behalf.  
Accordingly, on these facts, the Board finds that there 
remains an outstanding travel board hearing request.       

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also            38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Since the RO schedules the veteran for 
travel board hearings, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a travel board 
hearing in accordance with his January 
2003 request (or at the earliest 
available opportunity).  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



